Robert Eugene LAMB, individually, James Morris Lofton, individually, Robert C. Lee, individually,
William Gordon Bailey, individually, Plaintiffs-Appellants,
                                                       v.

                  TURBINE DESIGNS, INC., a Florida corporation, Defendant-Appellee.

                                                No. 99-10565.

                                       United States Court of Appeals,
                                               Eleventh Circuit.

                                                 Feb. 5, 2001.

Appeal from the United States District Court for the Northern District of Georgia. (No. 99-00024-1-CV-
WBH), Willis B. Hunt, Jr., Judge.

Before ANDERSON, Chief Judge, and WILSON and HILL, Circuit Judges.

          HILL, Circuit Judge:
          Robert Eugene Lamb, James Morris Lofton, Robert C. Lee, and William Gordon Bailey,
non-residents of Georgia, brought this action in the United States District Court for the Northern District of

Georgia claiming that Turbine Design, Inc., also a non-resident of Georgia, violated the Florida Uniform
Trade Secrets Act and the Georgia Trade Secrets Act, as well as a variety of other state statutory and common

law duties, by misappropriating proprietary flight and engineering data and then improperly disclosing this
information in an application filed with the Federal Aviation Administration in Atlanta, Georgia. The district
court held that it had no jurisdiction over Turbine Design, Inc. and dismissed the case. Plaintiffs brought this

appeal.
          After review, we concluded that this diversity case presented the following question of law: in

Georgia, is a nonresident subject to personal jurisdiction under the Georgia long-arm statute when he
improperly discloses another nonresident's trade secret to a federal agency at its Georgia office? As there was

no controlling Georgia authority, we certified this issue to the Georgia Supreme Court.

          On January 9, 2001, the Georgia Supreme Court answered this question in the negative. In a
well-reasoned opinion, the court adopted the "government contacts" exception to the exercise of personal

jurisdiction under Georgia's long-arm statute and held that where a nonresident's sole contact with Georgia

is with a governmental entity located within Georgia, that contact is insufficient to justify the exercise of

personal jurisdiction by a Georgia court over that nonresident. Since the sole contact of the defendants in this
case with Georgia was the petitioning of the Federal Aviation Administration in Atlanta, we conclude that

the Georgia district court correctly held that it did not have personal jurisdiction over these defendants.
Accordingly, the judgment of the district court is AFFIRMED.